Order granting defendant’s motion to retax the costs, and on retaxation denying costs to plaintiff and striking the costs from the judgment, reversed on the law, with ten dollars costs and disbursements, and the motion denied, without costs. Plaintiff sustained personal injuries as a result of the operation of defendant’s automobile in Nassau county. Plaintiff is a resident of Bellerose, Nassau county. Defendant resides in Massachusetts. Plaintiff brought an action in the Supreme Court, Kings County, and service of process was effected as prescribed by section 52 of the Vehicle and Traffic Law, as amended by chapters 94 and 490 of the Laws of 1937; that is, from the Brooklyn Post Office a copy of the summons and complaint was mailed to the Secretary of State at Albany, and another copy was sent by registered mail to the defendant in Massachusetts. On the trial plaintiff recovered a verdict of $750. By the order from which appeal is taken she has been denied costs in the judgment. She is entitled to costs of course. (Civ. Prac. Act, § 1470.) Section 1474, subdivision 1, of the Civil Practice Act is not applicable because the defendant was not served within New York city. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.